DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Won et al. (US 20160065005 A1) teaches the wireless power transmitter 1100/2100 creates a magnetic field (i.e. NFC or in band communication) and transmits to wireless power receiver 1200/2200 (Won, Figs. 1-2 and Pars. 51, 112), a communication between the wireless power transmitter 1100/2100 and the wireless power receiver 1200/2200 is performed according to out-band communication using an additional communication carrier (Won, Figs. 1-2 and Pars. 52, 70), charging zone/in band communication (NFC) is different operational range than communication zone/out-band communication (Won, Fig. 5 and Pars. 103-104).
Skaaksrud et al. (US 20170013547 A1) teaches when master node detects/scans/receives an advertising signal from one of the ID nodes shown in FIG. 34, master node tracks timing and observed signal strength values (such as RSSI values) for this first advertising signal (Skaaksrud, Fig. 13 and Par. 526), include timestamp information indicative of a time for a first sighting of an advertising signal broadcast/transmit by one of the ID nodes within range of master node (Skaaksrud, Fig. 13 and Par. 530).
Golsch (US 20180103414 A1) teaches the process for the sensors 31 synchronizing their timing with the communication gateway 29, the communication gateway 29 output the timing signals 1075A1/1075A2 as an output pulse with a high speed clock and timer to create a timestamp and communicates to the sensors 31 via a message 1076, the sensors 31 also have a high speed clock and timer running and the time at which the message 1076 is received is recorded (Golsch, Fig. 14 and Par. 90).
Ramaswamy et al. (US 20090070797 A1) teaches base unit 114 emitting a simultaneous radio frequency (RF) chirp 405, MPPM 104 detects the RF chirp and initiates a timer (Ramaswamy. Fig. 4C and Pars. 118-119).
However, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yoder et al. US 20170216611 A1
Rai et al. US 20180199342 A1
Kang et al. US 20140342670 A1
Goren et al. US 20020097182 A1
Palin et al. US 20140057564 A1
Bjorkengren US 20170176582 A1
 Pignorel et al. US 20190132331 A1
Connolly et al. US 20160132758 A1
Koeppel et al. US 20180191205 A1
Wan et al. US 20170026723 A1
Shanjani et al. US 20180000563 A1 
Bauer et al. US 20180012471 A1 
Lamba et al. US 9396368 B1
Bell et al. US 10170917 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.